Order entered October 23, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00100-CR
                                       No. 05-18-00101-CR
                                       No. 05-18-00102-CR

                          MARQUEISE JEROME DAVIS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
            Trial Court Cause Nos. F14-40153-M, F14-40269-M & F14-75213-M

                                             ORDER
       Before the Court is appellant’s October 20, 2018 second motion to extend time to file his

brief. We GRANT the motion and ORDER appellant’s brief due on or before November 26,

2018. Appellant is cautioned that the failure to file his brief by that time may result in the appeal

being abated for a hearing under rule 38.8(b). See TEX. R. APP. P. 38.8(b)(3).



                                                       s/     LANA MYERS
                                                              JUSTICE